Crapser, J. (dissenting).
Lazarus I. Levine is the special county judge and special surrogate of Sullivan county and the action in *251which they are seeking to disqualify him is an action in County Court. The salary of the special county judge and special surrogate is $600 per year.
The office was created by chapter 88 of the Laws of 1854, which is as follows:
“ § 1. There shall be elected in the county of Sullivan, at the next general election, and as often thereafter, at any succeeding general election, as may be necessary, in the same manner as other county officers are elected, a local officer to discharge the duties of county judge and surrogate of said county, in case of vacancy or inability of such officer, in pursuance of section fifteen, of article sixth of the constitution; and the term of office of the person so elected shall commence on the first day of January next after his election; he shall hold bis office for three years, and until another shall be chosen in his place and duly qualified, and shall be subject to removal in the same manner and for the same causes as county judges and surrogates are subject to be removed.
“ § 2. Such person so elected, in case he shall be of the degree of counsellor at law in the supreme court, shall also possess all the powers and perform all the duties that are now performed by a county judge at chambers; and any proceeding commenced before him may be finished by him, or he may, by an order made by him, direct that the same be finished by the county judge or surrogate.
“ § 3. Such local officer shall receive, for the services to be rendered by him under the provisions of this act, such compensation as shall be allowed to him by the board of supervisors of said county; all fees received by him for discharging any of the duties under this act, shall be paid to the county treasurer of said county, to be applied towards payment of county charges.”
Section 73 of the Civil Practice Act is as follows: “ Incapacity of county judge or special county judge. If the county judge is, for any cause incapable to act in an action or special proceeding pending in the county court, or before him, he must make, and file in the office of the clerk, a certificate of the fact; and thereupon the special county judge, if any, and if not disqualified, must act as county judge in that action or special proceeding. Upon the filing of the certificate, where there is no special county judge or the special county judge is disqualified, the action or special proceeding is removed to the supreme court, if it is then pending in the county court; if it is pending before the county judge it may be continued before any justice of the supreme court within the same judicial district.”
By article VI, section 19, of the Constitution, a special county judge or special surrogate is forbidden to appear or act as counsel *252for a defendant in any criminal case or proceeding pending in his own county or in any adjoining county. This provision would clearly prevent the special county judge of Sullivan county from appearing for the defendant in the County Court of Sullivan county. This provision is contained in a new section, approved at the general election in 1925.
Section 17 of the Judiciary Law provides as follows: “ Judge prohibited from practicing in his court. A judge shall not practice or act as an attorney or counsellor in a court of which he is, or is entitled to act as a member, or in a case originating in that court.” The wording of this section is clear, it requires no interpretation. The last portion of the section prevents a special county judge in Sullivan county from acting in a case originating in the Sullivan County Court.
The order appealed from should be reversed and an order granted declaring that Lazarus I. Levine, attorney for the defendant, who is special county judge of the county of Sullivan, is disqualified from acting in any case originating in the County Court of the county of Sullivan.
Rhodes, J., concurs.
Order affirmed, with ten dollars costs and disbursements.